UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6856



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:91-cr-00044)


Submitted:   November 28, 2007         Decided:     December 28, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James A. Butler appeals the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2000) motion and his motion for

reconsideration.      We have reviewed the record and find that the

appeal is frivolous.        Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.      United States v. Butler, No. 3:91-cr-00044 (E.D.

Va. Apr. 17 & May 3, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                    - 2 -